ON MOTION NOB REHEARING
July 29, 1932.
Mb. Justice Wole
delivered the opinion of the Court.
While we may have differed a little in our reasoning, the members of the Court who formed the majority had no doubt that a watchman duly employed is on Ms own property when engaged in his duties as such watchman and that no offense is committed within the definition of the law if, in pursuit of his duties, he steps out into the highroad.
Likewise the majority of the Court was of the opirnon that a watchman who steps on a Mghroad lying between two pieces of property belonging to the same person is, in contemplation of law, still on Ms own property. We are also of the opinion that a watchman has a right to carry a pistol while going to and coming from his house- to perform his duties. ; ■ I; I' ] $
With respect to the definition of the crime, naturally we did not mean to say that the government would have to allege and prove that the defendant was without the exceptions enumerated in section 5 of the law. What we had in mind was that we had been compelled, in defining the law, to obtain aid from the exceptions so enumerated.
The former opinion was not based on the previous statutes or the authority given by them but we cited them rather to *718show that the Legislature at that time had the idea that overseers and watchmen, when acting as such, were on their own property. None of the acts says that a watchman is on his own land in performing Ms duties. That a watchman is on his own land is a general consideration supported by the act of 1908.
We do desire, however, to explain a part of our opinion. We said:
“The law against the use of prohibited weapons is ordinarily in the nature of preventive justice. People are continually arrested for the carrying of weapons where no illegal use has arisen or in most cases not even intended. Carrying a weapon in self-protection does not by itself reveal an intention to use it for illegal purposes.”
We were only discussing generally that the intention to commit any other crime was not revealed by the mere use of a revolver, but we do not tMnk we said, and we certainly did not mean to say, that anyone could escape conviction when he was carrying a revolver by saying or attempting to prove that he had no intention to commit a crime. We were merely trying to emphasize the fact that the use of a revolver was not malum in se. The intention is disclosed by the carrying of the weapon, as we have said in other cases.
The motion for reconsideration will be denied.
Mr. Justice Hutchison concurs in the result.
The Chief Justice and Mr. Justice Aldrey dissented.